DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 19, 2021 has been entered.
Status of Claims
Claims 1, 2, 4-6 and 8-12 are pending and under examination.
Claim Objections
Response to Arguments: The objection to claim 1 is withdrawn as necessitated by amendment. 
The objection is new.
Claim 5 is objected to because of the following informalities: The compound “oltipaz” is spelled is missing the letter r in claim 5. It is suggested to amend the word “oltipaz” to “oltipraz”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



This rejection is maintained.
Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein a rapid negative response is induced in the subject" in lines 4- 5 (emphasis added). There is insufficient antecedent basis for this limitation in the claim because there are two separate and distinct subjects previously recited (i.e., a subject previously having been diagnosed with idiopathic ASD and a subject having displayed clinical signs of ASD) and it is unclear in which subject the rapid negative response in induced. It is unclear if one or both subjects have an induced negative response. Claims 2and 4-6 which depend from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1. 
Response to Arguments: Applicants argue the claimed invention has proper antecedent basis. See page 4 in the remarks filed May 19, 2021. Applicants’ argument has been fully considered but is not persuasive because there are two different subjects recited prior to the limitation “in the subject” and it unclear which subject, one or both, of the subjects previously recited, the limitation is referencing. Therefore the rejection is maintained for lacking antecedent basis. 
This rejection is new as necessitated by amendment.
Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claim 1 recites the limitation “for inducing a rapid negative response in an ASD phenotype 1 patient” and “a rapid negative response is induced in the subject by the administration of the Nrf2-2 activator”. Claim 1 is indefinite because the term “rapid” appended to the phrase “negative responsive” is interpreted as a term of degree. The claim is unclear because a standard of what constitutes a “rapid negative response” from a non-rapid negative response is not clearly and precisely defined. The specification does not provide a standard for measuring “a rapid response”. There is no basis of comparison disclosed. The term rapid is highly subjective and the claim language provides no objective meaning to the term and provides little guidance to the skilled artisan as to what length of time is considered rapid. And although, the specification states, the “Nrf2-activator may be used in dosages higher than dietary input in order to induce an effect in the patient quickly” (see page 12, lines 11-12), the specification does not what teach time frame (minutes, seconds, hours, days, weeks, years) is considered quickly. Claims 2 and 4-6 which depend from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 recites the limitation “wherein the induced negative response has a CGI-I score of at least 6” does not further limit the claimed invention. Claim 8 from what claim 12 recites the induced negative response has a CGI-I score of at least 6, thus, the limitation of claim 12 does not further limit the negative response of claim 8. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inducing a negative response an autism spectrum disorder phenotype 1 patient, comprising administering from 2 to 5 mol/kg of a Nrf-2 activator to a subject previously having been diagnosed with idiopathic ASD or having displayed clinical signs of ASD, wherein a negative response is , does not reasonably provide enablement for a method of inducing a negative response an autism spectrum disorder phenotype 1 patient, comprising administering from 2 to 5 mol/kg of a Nrf-2 activator to a subject previously having been diagnosed with idiopathic ASD or having displayed clinical signs of ASD, wherein a negative response is induced in the subject by the administration of the Nrf2-activator. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The full scope of the claimed invention is not enabled because inducing a negative response in a patient that has idiopathic Autism Spectrum Disorder (ASD) or displays clinical signs of ASD with an activator of the nuclear factor erythroid 2-related factor 2 (Nrf2) is unpredictable; thus, the administration of a Nrf2-activator in a subject previously having been diagnosed with idiopathic ASD or in a subject having displayed clinical signs of ASD does not predictably induce a rapid negative response in the subjects as presently claimed. The claims encompass all subjects that have idiopathic ASD or display clinical signs of ASD. The subjects receiving the administered Nrf2 activator as presently claimed are not identified as an ASD phenotype 1 patient. There is no evidence of record that shows that the administration of an Nrf2-activator will induce a negative response in any and all subjects that have idiopathic ASD or displays clinical signs of ASD. Evidence in the prior art shows ASD patients may have a positive response to a Nrf2 activator, a negative response to a Nrf2 activator or no response to a Nrf2 activator. See for example, Singh et al.1. In the study by Singh et al. the data shows that social function as measured by the Aberrant Behavior Checklist (ABC) and the Social Responsiveness Scale (SRS) scales, may decline, improve or not change in ASD patients nd paragraph.
    PNG
    media_image1.png
    517
    1397
    media_image1.png
    Greyscale

Fig. 4. Total scores for (A) ABC and (B) SRS of individual placebo- and sulforaphane-treated participants at baseline and after 18 wk. At 18 wk, total ABC scores were available for 35 (10 placebo and 25 sulforaphane) and total SRS scores for 37 (11 placebo and 26 sulforaphane). Only the differences for sul- foraphane treatment were significant at 18 wk, thus a change in score of from 62.4 to 45.0 on the ABC scale (A) was significant (P < 0.001), and a change in score of from 121.5 to 105.2 on the SRS scale (B) was significant (P < 0.001). Means for the subjects shown, at 1 and 18 wk respectively, for placebo treatment, were 62.4 and 62.6 on the ABC scale, and 121.5 and 117.5 on the SRS scale.
Applicants confirm the lack of predictability that was demonstrated in the prior art. Applicants disclose in the specification that the response to an activator of Nrf2 in a patient with ASD is dependent on the phenotype of the ASD and/or the time period of exposure to the Nrf2 activator. The phenotype of the subject is ascertained following the administration of the 
If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. MPEP §2164.03. In the present case, the response of a patient with idiopathic ASD or clinical signs of ASD to an Nrf2-activator cannot be readily anticipated according to the knowledge in the prior art and based on Applicants’ disclosures. The artisan of ordinary skill could not readily anticipate the effect of the administration of the Nrf2-activator without prior knowledge of the phenotype of the subject because the phenotype is determined post-mol/kg of a Nrf2-activator to a subject having been diagnosed with idiopathic ASD or having displayed clinical signs of ASD, wherein a negative response is induced in the subject having been diagnosed with idiopathic ASD or having displayed clinical signs of ASD by the administration of the Nrf2-activator when the subject is an ASD phenotype 1 patient.

Claims 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inducing a negative response an autism spectrum disorder phenotype 1 patient, comprising administering a Nrf-2 activator to a subject wherein the subject has previously been diagnosed with idiopathic ASD or wherein the subject has displayed clinical signs of ASD, wherein a negative response is induced in the subject by the administration of the Nrf2-activator when the subject is an ASD phenotype , does not reasonably provide enablement for a method of inducing a negative response an autism spectrum disorder phenotype 1 patient, comprising administering a Nrf-2 activator to a subject wherein the subject has previously been diagnosed with idiopathic ASD or wherein the subject has displayed clinical signs of ASD, wherein a negative response is induced in the subject by the administration of the Nrf2-activator, wherein a negative response is induced in the subject by the administration of the Nrf2-activator and wherein the induced negative response has a CGI score of at least 6. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The full scope of the claimed invention is not enabled because inducing a negative response in a patient that has idiopathic Autism Spectrum Disorder (ASD) or displays clinical signs of ASD with an activator of the nuclear factor erythroid 2-related factor 2 (Nrf2) is unpredictable; thus, the administration of a Nrf2-activator in a subject previously having been diagnosed with idiopathic ASD or in a subject having displayed clinical signs of ASD does not predictably induce a rapid negative response in the subjects are presently claimed. The claims encompass all subjects that have idiopathic ASD or display clinical signs of ASD and inducing a negative response with a CGI-I score of 6 in the subjects. The subjects receiving the administered Nrf2 activator as presently claimed are not identified as an ASD phenotype 1 patient. There is no evidence of record that shows that the administration of an Nrf2-activator will induce a negative response with a CGI-I score of 6 in any and all subjects that have idiopathic ASD or displays clinical signs of ASD. Evidence in the prior art shows ASD patients may have a positive response to a Nrf2 activator, a negative response to a Nrf2 activator or no 2. In the study by Singh et al. the data shows that social function as measured by the Aberrant Behavior Checklist (ABC) and the Social Responsiveness Scale (SRS) scales, may decline, improve or not change in ASD patients following the administration of sulforaphane (an activator of Nrf2). In Figure 4, reproduced below, Singh et al. show some patients have an increased SRS score (i.e., a decline in social function), some patients have a decreased SRS score (i.e., improvement in social function) and some have no change in the score after 18 weeks of treatment. Similarly, Singh et al. shows that some patients have increased ABC score, a decreased ABC score or no change in ABC score. Singh et al. concludes that although consistent improvements in behavior in ASD subjects treated with sulforaphane was observed, the study was limited to predominantly Caucasian males aged 13-17 with considerable heterogeneity in the etiology, pathogenesis and symptomatology of ASD and thus the generalization of the findings require confirmation. See page 15552, left col.-2nd paragraph.
    PNG
    media_image1.png
    517
    1397
    media_image1.png
    Greyscale

Fig. 4. Total scores for (A) ABC and (B) SRS of individual placebo- and sulforaphane-treated participants at baseline and after 18 wk. At 18 wk, total ABC scores were available for 35 (10 placebo and 25 sulforaphane) and total SRS scores for 37 (11 placebo and 26 sulforaphane). Only the differences for sul- foraphane treatment were significant at 18 wk, thus a change in score of from 62.4 to 45.0 on the ABC scale (A) was significant (P < 0.001), and a change in score of from 121.5 to 105.2 on the SRS scale (B) was significant (P < 0.001). Means for the subjects shown, at 1 and 18 wk respectively, for placebo treatment, were 62.4 and 62.6 on the ABC scale, and 121.5 and 117.5 on the SRS scale.

If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. MPEP §2164.03. In the present case, the response of a patient with idiopathic .
Claim Rejections - 35 USC § 102
Response to Arguments: The rejection of claims 1, 2, 4 and 5 under 35 U.S.C. 102(a)(1) as being anticipated by Zimmerman et al. (WO 2016/054475 A1; published April 7, 2016; of record) has been withdrawn as necessitated by amendment. In the remarks filed May 19, 2021, Applicants mol/kg of an Nrf2-activator. Applicants’ argument has been fully considered and is found persuasive. Thus, the rejection is withdrawn.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection is new.
Claims 1, 5 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1and 7 of copending Application No. 16,182,544 in view of Singh et al. (“Sulforaphane treatment of autism spectrum disorder (ASD)”, PNAS, 2014, 15550-15555).
Claim 1 of copending Application No. 16,182,544 teach administering from 2 to 5mol/kg of a Nrf2-activator to a subject previously having been diagnosed with idiopathic ASD or a subject having displayed clinical signs of ASD. Claim 1 of copending Application No. 16,182,544 does not teach a negative response is induced in the subject by the administration of the Nrf2-activator. Singh et al. shows that the administration of the Nrf-2 activator, sulforaphane, to a subject displaying clinical signs of ASD may results in in a positive response or negative response within 18 weeks (rapid) of the administration of the activator. See e.g., Figure 4, reproduced below. The increase in ABC and SRS indicates a negative response and the decrease in ABC and SRS score indicates a positive response.

    PNG
    media_image1.png
    517
    1397
    media_image1.png
    Greyscale

Fig. 4. Total scores for (A) ABC and (B) SRS of individual placebo- and sulforaphane-treated participants at baseline and after 18 wk. At 18 wk, total ABC scores were available for 35 (10 placebo and 25 sulforaphane) and total SRS scores for 37 (11 placebo and 26 sulforaphane). Only the differences for sul- foraphane treatment were significant at 18 wk, thus a change in score of from 62.4 to 45.0 on the ABC scale (A) was significant (P < 0.001), and a change in score of from 121.5 to 105.2 on the SRS scale (B) was significant (P < 0.001). Means for the subjects shown, at 1 and 18 wk respectively, for placebo treatment, were 62.4 and 62.6 on the ABC scale, and 121.5 and 117.5 on the SRS scale.

At the time of the of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill that the administration of 2 to 5mol/kg of a Nrf2-activator to a subject previously having been diagnosed with idiopathic ASD or a subject having displayed clinical signs of ASD would induce a rapid response including a negative response as claimed because there are a finite number of responses to Nrf2- activators (i.e., a positive response, negative response or no response) that would occur in a patient displaying clinical signs of ASD following the administration of a Nrf2-activator, as shown by Singh et al. and copending Application No. 16,182,544. Thus, it would have been obvious that one of the responses would occur in the patient administered a Nrf-2 activator and a patient demonstrating a negative response would inherently be an ASD phenotype 1 patient per the definition in the specification of copending application No. 16,182,544. The specification discloses that an ASD phenotype 1 patient is identified and characterized by a negative response to the administration of an Nrf2 activator. See page 7, lines 24-26. 
.
This is a provisional nonstatutory double patenting rejection.
Conclusion
No claim is allowed. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658



 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Singh et al.“Sulforaphane treatment of autism spectrum disorder (ASD)”, PNAS, 2014, 15550-15555
        2 Singh et al.“Sulforaphane treatment of autism spectrum disorder (ASD)”, PNAS, 2014, 15550-15555